Citation Nr: 0843176	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In his February 2003 Notice of Disagreement, the veteran 
expressed disagreement with the May 2002 rating decision 
insofar as the RO's noncompensable evaluations for his 
service connected hearing loss; fracture, left hand, proximal 
phalanx, ring finger, with osteophyte; and hemorrhoids.  In 
his March 2004 substantive appeal, however, he maintained 
only the issues of the noncompensable evaluations for the 
left hand fracture and hemorrhoids.  In July 2007, the Board 
granted an increased initial evaluation of 10 percent for the 
left hand fracture.  The issue concerning the veteran's claim 
for a compensable initial evaluation for hemorrhoids was 
remanded to the RO for further claims development.  
Specifically, the RO was requested to obtain from the veteran 
the names, addresses, and dates of treatment for any private 
medical providers that were previously undisclosed by the 
veteran; provide the veteran with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and provide 
the veteran with a new VA examination to determine the 
current extent of disability related to the service-connected 
hemorrhoids.

The Board finds that the RO has performed the actions set 
forth in its July 2007 remand.


FINDING OF FACT

The veteran's hemorrhoids have been manifested by no more 
than mild external hemorrhoids. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
(noncompensable) evaluation is warranted for mild or moderate 
hemorrhoids. A 10 percent evaluation contemplates hemorrhoids 
that are large or thrombosis, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
20 percent evaluation is assigned for hemorrhoids manifested 
by persistent bleeding and with secondary anemia, or with 
fissures.

In an April 2002 VA examination, the veteran reported a 
longstanding problem with hemorrhoids.  He related an 
experience eight months prior in which he noted blood on 
toilet tissue.  On examination, the veteran was noted as 
having a rosette of an external tag, and was diagnosed with 
hemorrhoids, primarily manifest as external and recently 
asymptomatic.

In August 2002, the veteran was seen by a private physician 
for stomach pain that had lasted for ten days.  At the 
examination, he reported loose stool that occurred two to 
three times per day.  He denied bloody stool.  A rectal 
examination performed at that time once again revealed 
external hemorrhoidal tags.

In his March 2004 substantive appeal, the veteran expressed 
that his hemorrhoid condition had become more severe.  He 
reportedly experienced weekly bleeding and had been advised 
by his private physician to undergo surgery.

Based upon the veteran's contentions, the Board remanded this 
matter to the RO for additional development.  Specifically, 
the RO was requested to:  contact the veteran and obtain the 
names, addresses, and dates of treatment for private medical 
providers; provide the veteran with notice consistent with 
Dingess v. Nicholson; and schedule the veteran for a new VA 
examination for the purpose of assessing the current level of 
disability related to the veteran's hemorrhoid condition.  
Although the RO performed each of the actions requested by 
the Board in its remand, the veteran did not provide a 
response to the RO's request for additional private medical 
information.

In April 2008, the veteran received a new VA rectum and anus 
examination.  At that time, he reported that he had been 
initially diagnosed with hemorrhoids in 1997 and that he had 
experienced intermittent problems with his hemorrhoids since 
that time.  According to the veteran, his hemorrhoids flared 
up every one to three months.  He also reported occasional 
bleeding with bowel movements and that the most recent such 
episode had occurred five months prior.  The veteran related 
that at that time he was experiencing itching, occasional 
bleeding, and rectal pain that worsened with sitting.  On 
examination, the examiner noted two external hemorrhoids, 
located at the anal opening, and approximately two to three 
centimeters in size.  The hemorrhoids were nontender and 
reducible.  No bleeding was noted.  Examination of the rectal 
vault did not reveal any fissures, pain or drainage.  
Occupationally, the veteran stated that he was employed full-
time and that he had not lost any time from work.  
Functionally, the veteran reported that his hemorrhoid 
condition moderately affected his ability to participate in 
sports, and mildly affected his ability to perform chores, 
shopping, exercise, recreation, and traveling.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7336, the veteran is not entitled to a 
compensable initial evaluation for hemorrhoids.  Both VA 
examinations and a private examination have not revealed any 
persistent bleeding or fissures in the anus.  The most recent 
September 2008 VA examination report notes that the veteran's 
hemorrhoids were nontender and reducible, and no bleeding was 
noted.  The veteran's March 2004 assertions that his 
hemorrhoids condition had worsened and that he was advised by 
private physician to undergo surgery are unsubstantiated in 
the record.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Because there is no evidence of any of the criteria for a 10 
percent rating, the disability does not more closely 
approximate the criteria for that evaluation, and a 
compensable schedular evaluation is not warranted. 38 C.F.R. 
§§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
hemorrhoids in a May 2001 notification letter.  In a July 
2007 letter, following the Board's remand, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
473.  Following such notice, this matter was readjudicated in 
the RO's June 2008 Supplemental Statement of the Case.  
Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and identified 
private treatment records have been obtained.  In its July 
2007 letter, the RO requested the veteran provide the names, 
addresses, and dates of treatment for any private medical 
providers. No response was received from the veteran.

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's lack of a response to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist the 
veteran in this regard and this claim must be evaluated 
solely on the evidence currently of record.

Additionally, the veteran was afforded two VA examinations in 
April 2002 and April 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to a compensable initial evaluation for 
hemorrhoids is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


